DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 3-20 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that with respect to the Examiner's analysis of the overlap between the inventions of the Group I claims and the inventions of the Group I claims, the Examiner asserts on page 2 that the inventions of Group II do not require an etch stop formed on a first side of the silicon carbine wafer. But that is not correct since claim 8 of Group II includes that limitation. The Examiner is respectfully requested to reconsider the restriction requirement between Groups I and II, since the Examiner has not yet taken a position, by citing prior art, with respect to what elements of the claims are needed (or not) for patentability. 
This is not found persuasive because to examine both groups would require non-coextensive searches. The different classifications of each group are just one example of how the inventions would require different searches and how the inventions are independent. Other examples may include different text search queries, different data bases, etc. Taking all these factors into consideration would place an undue burden on the examiner to search and examine both groups of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 10/19/2021.
Specification
The disclosure is objected to because of the following informalities: The blank in “This application is also related to U.S. Application No 
    PNG
    media_image1.png
    5
    125
    media_image1.png
    Greyscale
(Attorney Docket No. 631436-8) filed concurrently herewith” [0001] should be filled out.   
In paragraph [0030]; line 1; “Fig. 4D” should be --Fig. 2D--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20; line 3 recited the phrase “more preferably”, however preferably define as by choice, therefore the boundaries of a claim are not reasonably clear and/or uncertain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2017/0040209, in view of OHNO, US 2017/0314160 and further in view of Grosjean, US 10676349.
Regarding claim 3, Wang discloses; a method for making a resonator comprising: 											providing a silicon wafer having a first side and a second side (Fig. 3; 404 and ¶0048; top and bottom side of first donor silicon wafer); 						forming a first oxide (¶ 0048; top layer of the first donor wafer thermally oxidized) on the first side of the silicon wafer; 							providing an oxidized silicon handle wafer (Fig. 3; 402 and ¶0047; handle wafer includes a silicon substrate with a dielectric, for example, a buried oxide such as SiO.sub.2) having a surface made of a second oxide; 					forming a bond (Fig. 3; 406 and ¶0049; SOI handle wafer and the oxidized/implanted donor wafer are bonded together to provide a bonded structure) between the first and second oxides, thereby bonding the silicon wafer to the silicon handle wafer.											Wang substantially discloses the invention but is silent about silicon carbide wafer instead of silicon wafer and method steps of forming a first electrode on the first side of the silicon carbide wafer; forming a second electrode on the second side of the silicon carbide wafer. However OHNO teaches about silicon carbide wafer (Fig. 4; 2, 9 
Regarding claims 4, 17 and 18, Wang taken with OHNO substantially discloses the invention but is silent about the step of releasing the resonator body comprises: etching trenches into the second side of the silicon carbide wafer to expose the first oxide in claim 4, the step of forming the resonator body, the frame, and the tethers comprises etching into the second side of the silicon carbide wafer to the first oxide in claim 17 and the step of releasing the resonator body comprises etching at least part of the first oxide located between the resonator body and the silicon wafer in claim 18. However Grosjean teaches about the stack is then etched to the oxide layer, forming isolation trenches that separate structural elements of the micromachined resonator system, followed by selective removal of oxide-layer material to release the resonator element and at least portions of the tethering structures from the overall structure (Col. 5; Ln. 39-47).													It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang taken with OHNO by providing the step of releasing the resonator body comprises: etching trenches into the second side of the silicon carbide wafer to expose the first oxide in claim 4, the step of forming the resonator body, the frame, and the tethers comprises etching into the second side of the silicon carbide wafer to the first oxide in claim 17 and the step of releasing the resonator body comprises etching at least part of the first oxide located between the resonator body and the silicon wafer in claim 18, as taught by Grosjean, 
Regarding claim 5, Wang discloses; the step of forming the first oxide further comprises: covering with the first oxide (¶ 0048; top layer of the first donor wafer thermally oxidized); and chemical mechanical polishing (¶ 0048; a subsequent chemical mechanical polishing, CMP process) a surface of the first oxide to form a polished surface of the first oxide. 										Wang substantially discloses the invention but is silent about the first electrode. However OHNO teaches about a first electrode (Fig. 4; 13, 14 and ¶ 0037; gate electrode 13, Source electrodes 14).									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by providing the first electrode, as taught by OHNO, since the silicon carbide epitaxial wafer has fewer crystal defects (¶ 0037). 			
Regarding claim 11, Wang discloses; the first side is opposite (Fig. 3; 404 and ¶0048; top and bottom side of first donor silicon wafer) the second side.
Regarding claim 13, Wang taken with OHNO substantially discloses the invention but is silent about the step of forming the first oxide comprises depositing the first oxide via a plasma enhanced chemical vapor deposition of the first oxide. However Grosjean teaches that in the vapor-phase dopant diffusion approach of FIG. 3D, dopant wafers are disposed adjacent respective surfaces of the single-crystal silicon sandwich shown in FIG. 3C (i.e., oxide sandwiched between outer single-crystal silicon layers), and then 
Regarding claim 14, Wang discloses; planarizing (¶ 0048; a subsequent chemical mechanical polishing, CMP process) a surface of the first oxide (¶ 0048; top layer of the first donor wafer thermally oxidized) before the step of forming the bond (Fig. 3; 406).
Regarding claim 16, Wang discloses; the first oxide comprises silicon dioxide (¶ 0048; top layer of the first donor silicon wafer thermally oxidized), and wherein the second oxide comprises silicon dioxide (Fig. 3; 402 and ¶0047; handle wafer includes a silicon substrate with a dielectric, for example, a buried oxide such as SiO.sub.2).
Regarding claim 19, Wang discloses; the step of forming the bond between the first and second oxides comprises forming the bond between the polished surface (¶ 0048, 0049; a subsequent chemical mechanical polishing, CMP process and the surfaces of the SOI handle wafer and the donor wafer are typically cleaned before they are bonded) of the first oxide and the second oxide.
Allowable Subject Matter
Claims 6-10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729